Citation Nr: 1316660	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  09-48 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lung condition, to include as due to exposure to asbestos.

3.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for membranous glomerulonephritis.

4.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for pharyngitis.

5.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for sinusitis.

6.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for rhinitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the VA RO in Nashville, Tennessee.

These issues were remanded by the Board for further development in April 2012.

As noted in the April 2012 Board remand, the Veteran has raised two distinct claims for service connection for a psychiatric disorder.  In the final December 2004 rating decision, the RO denied the Veteran's claim for PTSD due to military sexual trauma.  Thus, the Veteran's claim for a psychiatric disorder to the extent that it raises the issue of PTSD must be treated as a newly raised issue of whether there has been new and material evidence submitted sufficient to reopen the previously denied claim.  It is noted that the RO addressed the matter of PTSD in a December 2010 supplemental statement of the case (SSOC).  However, a SSOC cannot be used to announce a decision on an issue that has not previously been the subject of a statement of the case.  See 38 C.F.R. § 19.31 (2012).  Accordingly, the claim currently before the Board at this time is limited to entitlement to service connection for a psychiatric disorder other than PTSD.  The RO has not adjudicated the issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim of service connection for PTSD.  See, for example, the December 2009 substantive appeal arguing that depression is secondary to PTSD.  Accordingly, the issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim of service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and entitlement to service connection for a lung condition, to include as due to exposure to asbestos are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a February 2008 Board decision, the Veteran's claim of service connection for glomerulonephritis, to include symptoms of itching, rashes, lower extremity edema, and depression was denied on the basis that glomerulonephritis (including symptoms of itching, rashes, lower extremity edema, and depression) was not shown during service or within a year after service and the preponderance of the competent medical evidence of records was against a finding that any currently diagnosed glomerulonephritis disorder is related to active service. 
2.  Evidence received since the February 2008 Board decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim for service connection for membranous glomerulonephritis. 

3.  By a February 2008 Board decision, the Veteran's claim of service connection for pharyngitis was denied on the basis that pharyngitis was not shown during service and the preponderance of the competent medical evidence of record was against a finding that any currently diagnosed pharyngitis disorder is related to active service.  

4.  Evidence received since the February 2008 Board decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim for service connection for pharyngitis. 

5.  By a February 2008 Board decision, the Veteran's claim of service connection for sinusitis with residuals of bilateral natural osteomeatoplasty was denied on the basis that sinusitis was not shown during service and the preponderance of the competent medical evidence of record was against a finding that any currently diagnosed sinusitis disorder is related to active service. 

6.  Evidence received since the February 2008 Board decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim for service connection for sinusitis. 

7.  By a February 2008 Board decision, the Veteran's claim of service connection for rhinitis was denied on the basis that rhinitis was not shown during service and the preponderance of the competent medical evidence of record was against a finding that any currently diagnosed rhinitis disorder is related to active service. 

8.  Evidence received since the February 2008 Board decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim for service connection for rhinitis. 


CONCLUSIONS OF LAW

1.  The February 2008 Board decision denying the Veteran's claim of service connection for glomerulonephritis, to include symptoms of itching, rashes, lower extremity edema, and depression is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for membranous glomerulonephritis has not been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The February 2008 Board decision denying the Veteran's claim of service connection pharyngitis is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2012).

4.  New and material evidence sufficient to reopen the Veteran's claim of service connection for pharyngitis has not been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

5.  The February 2008 Board decision denying the Veteran's claim of service connection for sinusitis with residuals of bilateral natural osteomeatoplasty is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2012).

6.  New and material evidence sufficient to reopen the Veteran's claim of service connection for sinusitis has not been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

7.  The February 2008 Board decision denying the Veteran's claim of service connection for rhinitis is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2012).

8.  New and material evidence sufficient to reopen the Veteran's claim of service connection for rhinitis has not been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in September 2007 and September 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  These letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent, supra.

The September 2008 letter informed the Veteran that new and material evidence was needed to substantiate her claims to reopen and described what would constitute such new and material evidence.  These letters explained that the Veteran's claims were essentially denied because these conditions neither occurred in nor were caused by service, and directed the Veteran to submit any new and material evidence relating to the reasons the Veteran's claims were previously denied.  

The Board acknowledges that the September 2008 letter indicated that the most recent final denials of these claims were in April 2004 and December 2004.  In fact, the Board issued a denial of the Veteran's claims for service connection for sinusitis and residuals of bilateral natural osteomeatoplasty, rhinitis, pharyngitis, and glomerulonephritis, to include symptoms of itching, rashes, lower extremity edema, and depression in February 2008.  However, the Board finds that this error amounts to nothing more than a typographical error.  The Veteran was informed that new and material evidence was needed to substantiate her claims to reopen, what would constitute such new and material evidence, and the correct bases of the prior final denials on the merits.  Therefore, despite the error regarding the year of the most recent final denial of these claims, the Veteran was essentially informed of all relevant information relating to her claims.  As such, the Board finds that this letter was substantially compliant with the requirements set forth in Kent v. Nicholson.  See Kent, supra.  The Board finds no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, Social Security Administration records, and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims, and VA has fulfilled its duty to assist.

With regard to an application to reopen a previously denied claim, VA's responsibility to assist the Veteran extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran with a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2012).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate her claims to reopen.  Since no new and material evidence has been submitted in conjunction with the recent claims to reopen, examinations are not required.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The issues for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for membranous glomerulonephritis, pharyngitis, sinusitis, and rhinitis.  After review of the evidence of record, the Board finds that new and material evidence has not been submitted.

The Board notes that the Veteran was denied service connection for sinusitis and residuals of bilateral natural osteomeatoplasty, rhinitis, pharyngitis, and glomerulonephritis, to include symptoms of itching, rashes, lower extremity edema, and depression in a February 2008 Board decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he or she has provided new and material evidence as to another missing element).

The basis for the February 2008 denial of the Veteran's claim of service connection for membranous glomerulonephritis was that glomerulonephritis (including symptoms of itching, rashes, lower extremity edema, and depression) was not shown during service or within a year after service and the preponderance of the competent medical evidence of record was against a finding that any currently diagnosed glomerulonephritis disorder is related to active service.  The basis for the February 2008 denial of the Veteran's claims for service connection for pharyngitis, sinusitis, and rhinitis was that these conditions were not shown during service and the preponderance of the competent medical evidence of record is against a finding that these currently diagnosed disorders are related to active service.  

At the time of this denial, VA and private medical records, statements submitted by the Veteran, and service treatment and personnel records were considered.

The new evidence submitted since this denial consists primarily of statements submitted by the Veteran, Social Security Administration (SSA) records, private medical records, and VA medical records.  

With regard to the newly submitted VA medical records, private medical records, and SSA records, these records do not reflect that the Veteran has membranous glomerulonephritis, pharyngitis, sinusitis, or rhinitis that was shown during service or within a year after service, as applicable, nor do these records indicate that any of these currently diagnosed disorders are related to active service.  As such, these newly submitted records cannot be considered material, in that they do not relate to an unestablished fact necessary to substantiate the claims.  Thus, the VA medical records, private medical records, and SSA records are not deemed to be new and material evidence for the purpose of reopening these claims.

With regard to the Veteran's lay statements, the Board notes that the Veteran has asserted that she has these disabilities as a result of her active duty service.  With respect to the previously denied claims, the Veteran had asserted that she was treated for itching and rashes during service which continued thereafter and that she was exposed to dust, chemicals and debris in service.  See VA Form 9 dated in June 2005 and statement received in June 2004.  The Board finds that statements submitted in conjunction with the claims to reopen are duplicative of evidence previously submitted, as the Veteran has already made these same assertions.  As such, this evidence cannot be considered new, and the Veteran's statements are not deemed to be new and material evidence for the purpose of reopening these claims.

Although the Board is sympathetic to the Veteran's health difficulties, no new and material evidence has been received sufficient to reopen her claims.  Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen her claims, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

As new and material evidence has not been received regarding the claim of entitlement to service connection for membranous glomerulonephritis, the Veteran's claim is not reopened, and the appeal is denied.

As new and material evidence has not been received regarding the claim of entitlement to service connection for pharyngitis, the Veteran's claim is not reopened, and the appeal is denied.

As new and material evidence has not been received regarding the claim of entitlement to service connection for sinusitis, the Veteran's claim is not reopened, and the appeal is denied.

As new and material evidence has not been received regarding the claim of entitlement to service connection for rhinitis, the Veteran's claim is not reopened, and the appeal is denied.


REMAND

As noted in the April 2012 Board remand, the two issues for psychiatric disorders (entitlement to service connection for an acquired psychiatric disorder other than PTSD and whether new and material evidence has been submitted sufficient to reopen a previously denied claim of service connection for PTSD) are inherently intertwined.  In that regard, the appellant asserts that depression is secondary to PTSD.  See the December 2009 substantive appeal.  Therefore, as the issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim of service connection for PTSD has been referred to the RO for appropriate action, the Board must remand the issue of entitlement to service connection for a psychiatric disorder other than PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation).

It is noted that the Veteran was provided with a VA examination in October 2012.  The examiner provided an opinion that it was less likely than not that her current depressive disorder is related to service.  The examiner noted that while there may have been some residual effects from the traumatic incident during service, her difficult early life and residuals from that contribute significantly to her chronic affective dysfunction.  It remains unclear from the opinion, however, whether it is at least as likely as not that the residual effects from a traumatic incident are related to the current psychiatric disorder.  Accordingly, an addendum should be obtained on remand.

With respect to the Veteran's claim for service connection for a lung condition, the Veteran has asserted that she has a lung condition related to in-service asbestos exposure.

The Veteran's personnel records reflect that she worked as a supply specialist during service.  The Veteran's SSA records reflect that she worked as a painter in various businesses from 1978 to 1999.
 
A review of the Veteran's service treatment records reflects no in-service complaints, treatment, or diagnoses of a lung disability of any kind.  

The Veteran denied lung disease, injury, infection, frequent cough, breathing difficulty, shortness of breath, wheezing, and asthma on June 1976, July 1976, April 1980, and January 1989 medical questionnaires.  On a May 1985 medical questionnaire, the Veteran denied lung disease, injury, infection, frequent cough, breathing difficulty, shortness of breath, and wheezing.  She marked 'yes' with regard to the question of whether she has ever had allergies, asthma, hay fever, hives, or rashes.  However, she further noted that she had "Allergies to Both Eyes - ? pollen." 

SSA records refer to a history of asthma.  

In a May 2003 private medical record from Dr. G.K., M.D., the Veteran was noted as having obstructive, restrictive lung disease.
 
In an August 2006 private medical record from Dr. G.A.K., M.D., it was noted that the Veteran had been having features of chronic bronchitis based on examination. 

In a November 2006 letter from a physician at Concord Medical Center, it was noted that the Veteran was being evaluated for an asbestos physical.  It was noted that she began working in the military and then went to Tennessee Valley Authority.  Exposure started in 1975 when she worked as a painter and asbestos was everywhere, including in the insulation, blanket, gloves, etc.  Upon examination, she was diagnosed with parenchymal abnormalities bilaterally consistent with asbestosis which was due to her occupational exposure to asbestos in the workplace. 

In a September 2008 letter from Dr. D.W.K, M.D., the physician noted that he previously reviewed the employment exposure and performed history & physical examination, including review of pulmonary function study and chest x-ray.  Concerning her examination, the physician stated that he had not heard on either occasion any evidence for inspiratory crackles, which is generally considered one of the requirements for the diagnosis of asbestos associated lung disease.  It was noted that she demonstrates mild restrictive pulmonary disease.  Concerning exposure, according to measurement provided, the Veteran may have been exposed to asbestos fibers at a concentration 0.0 to 0.5 fibers per cc of air.  The apparent possible work exposure is approximately 15 years.  Niache sets a limit of 0.1 fibers per cc of air.  Based on this finding, it is then reasonable to believe that the duration and concentration of exposure could result in asbestos related lung disease.  Based on all of the available data concerning the Veteran, it is impossible to exclude asbestos as the cause of her mild restrictive pulmonary defect.  Therefore, it is reasonable to assume that mild pulmonary limitation is in fact due to asbestos exposure. 

The claims file contains a January 2009 prescription record documenting a prescription for Tiotropium. 

While the November 2006 letter from the physician at Concord Medical Center noted that the Veteran had a diagnosis of parenchymal abnormalities bilaterally consistent with asbestosis which was due to her occupational exposure to asbestos in the workplace, this opinion did not address the etiology of the Veteran's reported history of asthma or give indication that the entire claims file had been reviewed prior to rendering this opinion.  As such, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim for service connection for a lung condition, to include as due to exposure to asbestos.  38 U.S.C.A. § 5103A (West 2002).  Therefore, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether she has a current lung disorder that is related to her active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, the Board should take this opportunity to obtain any recent VA treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain any and all recent, relevant VA treatment records that have not yet been associated with the claims file. 

2. Request an addendum from the psychiatric examiner who examined the Veteran in October 2012.  Request that the examiner again review the history including the Vet Center records which were added to the claims folder after the examination.  The examiner is requested to clarify the opinion as it is unclear whether the current depressive disorder is related to the  traumatic event in service.  Is it at least as likely as not (a probability of 50 percent or greater) that the current depressive disorder is related to military service, including a claimed traumatic event therein.  
 
If the original examiner is not available, the claims folder should be forwarded to another qualified examiner for an opinion to be provided.  If it is felt that another examination is warranted in order to provide the requested addendum, then one should be scheduled.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3. Schedule the Veteran for a VA examination for her claimed lung condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of her symptoms relating to her claimed lung condition.  After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a lung condition of any kind, to include asthma and restrictive lung disease.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current lung condition is related to her active duty service, to include alleged in-service exposure to asbestos.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder other than PTSD and entitlement to service connection for a lung condition, to include as due to exposure to asbestos.  If these benefits sought on appeal remain denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  [PLEASE NOTE THAT THE ISSUE PERTAINING TO SERVICE CONNECTION FOR A PSYCHIATRIC DISORDER OTHER THAN PTSD IS INEXTRICABLY INTERTWINED WITH THE NEW AND MATERIAL EVIDENCE ISSUE CONCERNING PTSD THAT WAS REFERRED TO THE AGENCY OF ORIGINAL JURISDICTION IN THE INTRODUCTION.]  After the Veteran and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


